AD 245B (CASDRev. 02/18) Judgment in a Criminal Case



                                          UNITED STATES DISTRICT C
                                             SOUTHERN DISTRICT OF CALIFO
                                                                                                           Uf
                                                                                                          A

                                                                                                                        JAN 101019

               UNITED STATES OF AMERICA 
                                    JUDGMENT IN
                                     V.
              ENRIQUE CHAVEZ-ZAVALA (1)
                                                                                Case Number:           3: 18-CR-OS2S1-GPC

                                                                             Emily Crowley Bahr
                                                                             Defendant's Attorney
REGISTRATION NO.                     80900-298
o 	­
THE DEFENDANT: 

IZI pleaded guilty to count(s)               1 of the Information. 

o 	was found guilty on count(s)
       after a plea of not guilty

Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):

      TItle and Section I Nature of Offense                                                                  Count
      18:1546(A) - Fraud and Misuse Of Visas, Permits, and Other Entry Documen~s (Felony)                    1




     The defendant is sentenced as provided in pages 2 through                         2              of this judgment.
The sentence is imposed pursuant to the Sentencing Refonn Act of 1984.
o 	 The defendant has been found not guilty on count(s)
       Count(s)                                                                    dismissed on the motion of the United States.

IZI    Assessment: $100.00 - Waived


       JVTA Assessment*: $

       *Justice for Victims of Trafficking Act of2015, Pub. L. No. 114·22.
IZI    Fine waived                  0 Forfeiture pursuant to order filed                                                     , included herein.
       IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days of any
change of name, residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this
judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and United States Attorney of
any material change in the defendant's economic circumstances.

                                                                             January 10. 2019 

                                                                             Date Of.I.m.,"",0.s;tion~.


                                                                                    a          -.:



                                                                                               -...
                                                                                                                   -'
                                                                                                                 .;~




                                                                             HON. GONZALO P. CURIEL·· 

                                                                             UNITED STATES DISTRICT JUDGE 





                                                                                                                            3: 18-CR-05251-GPC
AO 24SB (CASD Rev. 02118) Judgment in a Criminal Case

DEFENDANT:                 ENRIQUE CHA VEZ-ZA VALA (1)                                            Judgment - Page 2 of 2
CASE NUMBER:               3: 18-CR-OS2SI-GPC

                                                 IMPRISONMENT
 The defendant is hereby committed to the custody ofthe United States Bureau of Prisons to be imprisoned for a term of:
 Time Served as to count 1.




       Sentence imposed pursuant to Title 8 USC Section 1326(b). 

       The court makes the following recommendations to the Bureau of Prisons: 





       The defendant is remanded to the custody of the United States Marshal.

       The defendant shall surrender to the United States Marshal for this district: 

             at                            A.M.              on 

                -----------------
             as notified by the United States Marshal. 


       The defendant shall surrender for service of sentence at the institution designated by the Bureau of
       Prisons:
             on or before
             as notified by the United States Marshal.
       o     as notified by the Probation or Pretrial Services Office.

                                                      RETURN
 I have executed this judgment as follows:

       Defendant delivered on   __________________________ ro _______________________________

at ------------------------ , with a certified copy of this judgment.


                                                                UNITED STATES MARSHAL 




                                    By                     DEPUTY UNITED STATES MARSHAL




                                                                                                 3: 18-CR-OS2S1-GPC
